Citation Nr: 0009952	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 1999 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates the veteran's 
cause of death as a result of testicular choriocarcinoma was 
not related to possible Agent Orange exposure during active 
service.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred during active service, or to a disability 
that may be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.309, 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service department records show the veteran served in the 
Republic of Vietnam from August 1966 to August 1967.  Service 
medical records are negative for treatment or diagnosis 
related to Agent Orange exposure.

The veteran's death certificate shows that he died on July [redacted], 
1996, as a result of respiratory failure due to metastatic 
testicular cancer.  The time interval between the onset of 
testicular cancer and death was reported as months.

Private hospital records dated from April 1996 to July 1996 
include diagnoses of respiratory symptomatology probably 
related to metastatic testicular cancer and testicular cancer 
with metastatic disease.  No opinion as to etiology was 
provided.  An April 1996 pathology report included a 
diagnosis of choriocarcinoma.

A February 1997 private medical opinion noted that testicular 
cancer rarely occurred in 50 year old men and that the 
veteran's possible exposure to Agent Orange during service 
should be considered a very likely contributing factor.  The 
physician enclosed photocopies of a medical treatise which 
noted that at least 2 studies had suggested an increased risk 
of testicular cancer among individuals exposed to exogenous 
toxins, such as Agent Orange.  No specific information 
concerning these reports was provided.

In a March 1999 statement in support of the claim the 
appellant reported the veteran's relatives told her there 
were no other instances of testicular cancer in the family.

A February 2000 U.S. Department of Defense, Armed Forces 
Institute of Pathology (AFIP) report concluded the veteran's 
testicular tumor developed within 6 to 12 months of his 
death, that testicular choriocarcinoma was a tumor which 
occurred in persons 50 years of age and older, and that it 
could be stated categorically that possible exposure to Agent 
Orange was not related to the veteran's testicular 
choriocarcinoma in 1996.  The report noted a study conducted 
in 1989 revealed no statistically significant or unexplained 
differences in demographic, anatomic, or morphological 
findings, with 13 testicular tumors in Vietnam veterans 
compared to 15 in the non-Vietnam veterans group.  A copy of 
the report was provided.

Analysis

Initially, the Board notes the appellant's claim is found to 
be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon the February 1997 private medical opinion 
and medical treatise evidence, she has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Certain 
disorders associated with herbicide agent exposure in service 
are presumed to be service connected if they are manifested 
to a compensable degree within a specified time period.  See 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Id.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for testicular cancer.  See 
64 Fed. Reg. 59232 (1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for statements or 
testimony to be probative as to the facts under 
consideration).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1999).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In this case, the Board finds a presumption of service 
connection based upon exposure to herbicides during service 
in Vietnam is not warranted because testicular cancer has 
been excluded as a presumptive disease.  See 64 Fed. Reg. 
59232.  There is also no evidence in this case indicating the 
veteran's cancer had its onset within one year of active 
service for entitlement to a presumption of service 
connection for a chronic disease.  See 38 C.F.R. §§ 3.307, 
3.309.  Although direct service connection may be established 
by evidence demonstrating that the disease was incurred 
during service, the Board finds entitlement to service 
connection on a direct basis is also not warranted.  See 
Combee, 34 F.3d at 1042.

Based upon the evidence of record, the Board finds the AFIP 
medical opinion more persuasive of the determinative issue in 
this case.  The Board notes the AFIP report unequivocally 
stated the veteran's testicular cancer in 1996 was not 
related to Agent Orange exposure during active service, 
whereas the February 1997 private medical opinion stated 
merely that exposure to Agent Orange should be considered a 
very likely contributing factor.  The private physician, 
however, provided no information as to how exposure to Agent 
Orange during service may have contributed to the onset of 
testicular cancer almost 30 years later.

In addition, the medical treatise information provided in 
support of the private medical opinion included no specific 
information about the studies which suggested an increased 
risk of testicular cancer among individuals exposed to Agent 
Orange.  The report included in support of the AFIP opinion, 
however, provided specific statistical information which was 
interpreted by the AFIP physicians as conclusive evidence 
that no relationship existed between testicular cancer and 
Agent Orange exposure.  The AFIP physicians studied the 
available pathological materials, including nine glass 
slides, and incorporated those findings in their report.  
These physicians were from the Department of Genitourinary 
pathology, with an expertise in forensic medicine.  

Although the appellant sincerely believes the veteran's 
testicular cancer was related to Agent Orange exposure, the 
persuasive medical evidence is against her claim.  While she 
is competent to testify as to symptoms the veteran 
experienced, she is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection for the cause of 
the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death as a result of herbicide exposure is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

